[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1386

                      LYNNE STANDIFIRD,

                    Plaintiff, Appellant,

                              v.

                     TOWN OF BOXBOROUGH,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]


                            Before

                     Selya, Circuit Judge,
               Campbell, Senior Circuit Judge,
                  and Boudin, Circuit Judge.



     Lynne Standifird on brief pro se.
     John J. Davis, John J. Cloherty, III, and Pierce, Davis &
Perritano, LLP on brief for appellee.




                       October 16, 2000
       Per Curiam. Plaintiff Lynne Standifird appeals pro se from

the district court’s grant of summary judgment in favor of

defendant, Town of Boxborough, on her claim pursuant to 42

U.S.C.      §    1983,   arising      out    of    a   traffic       stop    by   one    of

defendant’s        police      officers.       Review      of   a   district      court’s

summary judgment order is               de novo.           Soileau v.       Guilford of

Maine, Inc., 105 F.3d 12, 14 (1st Cir. 1997).                            Having reviewed

the    record      in    the   light    most      favorable         to    plaintiff     and

resolving all reasonable inferences in her favor, we conclude,

essentially for the reasons stated by the district court, that

there is no genuine issue as to any material fact and that

defendant is entitled to summary judgment.

       Plaintiff also appeals from the district court’s denial of

her motion for default judgment to be entered against defendant

for untimely filing its notice of removal and answer to the

complaint.        Our careful review of the record reveals that the

notice      of    removal      was    timely      filed,     measured       pursuant     to

Fed.R.Civ.P. 6(a), within thirty days of defendant’s receipt of

the complaint. See 28 U.S.C. § 1446(b).                         Defendant filed its

request for an enlargement of time to file a responsive pleading

to    the   complaint       seven     days     after    the      time     for   filing    a

responsive        pleading      had    expired.        See      Fed.R.Civ.P.      81(c).

However, the district court has discretion to grant such a
request for enlargement of time “where the failure to act was

the result of excusable neglect.” Fed.R.Civ.P. 6(b).                         “The

district court is afforded great leeway in granting or refusing

enlargements and its decisions are reviewable only for abuse of

that discretion.” Maldonado-Denis v. Castillo-Rodriguez, 23 F.3d

576, 584 (1st Cir. 1994)(citations omitted).                There was no abuse

of discretion here.

    Finally, plaintiff argues on appeal that the district court

erred in failing to address her state-law claims.                  “As a general

principle, the unfavorable disposition of a plaintiff’s federal

claims   at   the    early     stages      of   a   suit,   well    before   the

commencement    of    trial,      will    trigger    the    dismissal   without

prejudice of any supplemental state-law claims.” Rodriguez v.

Doral Mortgage Co., 57 F.3d 1168, 1177 (1st Cir. 1995). Here,

however, the district court’s grant of summary judgment makes no

mention of any state-law claims.

    At   this       stage    of   the     proceedings,      plaintiff    cannot

profitably argue that the district court ought to have remanded

her case to state court because it raised no federal claims.

Plaintiff has waived any such argument by asserting in her

opposition to summary judgment, her motion for reconsideration,

and her appellate brief that there are genuine issues of fact

precluding summary judgment in defendant’s favor on the Fourth


                                         -3-
Amendment claim.

    However, plaintiff may be on stronger ground with respect

to her objection to the court’s failure to address her state-law

claims.   Plaintiff, proceeding pro se, consistently maintained

below, as she does on appeal, that she seeks relief pursuant to

state law (although she has not clearly explained what her

state-law claims are).   In these circumstances, we think the

district court judgment ought to be without prejudice to any

supplemental state-law claims.

    The judgment of the district court granting defendant’s

motion for summary judgment is modified to provide for dismissal

of any state-law claims without prejudice. As modified, the

judgment is affirmed.




                              -4-
-5-